ANTOON, Judge.
Estrelita Davis appeals the final order entered by the trial court directing a verdict in favor of Bat Management Foundation, Inc., in this declaratory judgment action. Ms. Davis sought a declaration that her aunt, Lillian Johnson, was competent at the time she executed a Durable Power of Attorney and a Designation of Health Care Surrogate in favor of Ms. Davis. However, the trial' court entered judgment against her. We affirm.
Ms. Davis first contends that the trial court erred in denying her motion for summary judgment. Review of the record reveals that the court properly concluded that summary judgment could not be entered because the record contained conflicting evidence on the issue of Ms. Johnson’s competence. See Lane v. Talloni, 626 So.2d 316 (Fla. 5th DCA 1993).
*350Ms. Davis also argues that the trial court erred in denying her motion to disqualify as being legally insufficient. See Fla. R. Jud. Admin. 2.160(f). This ruling was also correct because Ms. Davis’ motion failed to specifically describe any prejudice or bias on the part of the trial court, and instead, merely cited to the fact that the trial court had denied Ms. Davis’ motion for summary judgment. See Fla. R. Jud. Admin. 2.160(d)(1). See also Solana v. Solana, 706 So.2d 414 (Fla. 5th DCA 1998).
AFFIRMED.
W. SHARP and PETERSON, JJ., concur.